NO. 07-12-0423-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                                OCTOBER 9, 2012
                        ______________________________


                          JEFFREY LIEBSCH, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 108[TH] DISTRICT COURT OF POTTER COUNTY;

              NO. 63,867-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellant, Jeffrey Liebsch, filed a notice of appeal from the trial court's order denying his motion to suppress.  On October 3, 2012, he filed his "Motion for Withdrawal of Notice of Appeal" in this Court.  The motion is signed by counsel, but not by Appellant.  See Tex. R. App. P. 42.2(a).  Pursuant to an inquiry by the Clerk of this Court, it was discovered that after denial of his motion to suppress, Appellant decided to proceed to trial and no final judgment has been entered from which to appeal.  We dismiss this purported appeal.
	The State is entitled to pursue an interlocutory appeal from the granting of a motion to suppress.  See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5) (West Supp. 2012). However, there is no comparable statute or rule that allows a defendant to appeal an interlocutory order denying a motion to suppress.  See Dahlem v. State, 322 S.W.3d 685, 690-91 (Tex.App. -- Fort Worth 2010, pet. ref'd).  See also Apolinar v. State, 820 S.W.2d 792, 794 (Tex.Crim.App. 1991).  A defendant's right of appeal under article 44.02 of the Texas Code of Criminal Procedure is triggered when the trial court enters a judgment of guilt or other appealable order.  See id. at 691.  See also Tex. R. App. P. 25.2(a)(2).
	No final judgment of guilt or appealable order having been entered, this purported appeal is dismissed for want of jurisdiction.
							Per Curiam
							      
Do not publish.